This document contains some
             ·---- --.·-·--·pages.tflafareorpoor quality
W'RIT C;.f M ANu~~J@e of imaging.
6\7\\t- CJ-r:\£'XAS                         ~­

CDU~\1\J C5F IDF\~                      *




   ~J<A                   AA   AAA~AAA


  , .~~..~~.~~.t·. SANDRALNN MALlOY                I>
  : :'!·~:~~·: NOTARY PUBLIC                       I>
     ••.~..~..:~:          STATE OF TEXAS          ~
  < • 1~(-" "<!<--..""•
        '· .~~. •'_ My Comm.lixp,Q2·22·2019        >
                                        --   ...




                                                        3.
1SI<J ~ b~} A
       ~--




                            jf ourtb QCourt of ~ppeals
                                   ~an     %lntonio, W:exas
                                            July 16, 2014

                                      No. 04-14-00041-CR

                                         r .... y l e
                                         v·             M. J•L I .d~A..._,
                                                                  .,_.,
                                                 Appellant

                                                          V.


                                      The STATE ofTexas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011 CR5502
                            Honorable Pat Priest, Judge Presiding

                                          ORDER
        On July 7, 2014, prose appellant Kyle Miller advised this court that the exhibits marked
Defendant's Exhibit nwnbers 1-4 in volume 6 of the reporter's record are not exhibits he
introduced at trial, and they are in no way connected to his trial or appeal. We constme this
portion of his letter as a motion to coiTect inaccuracies in the reporter's record. See TEX. R. APP.
P. 34.6(e).
        Appellant's motion for (;Orrection of Lhe record is GRANTED. We order the court
reporter to file a corrected record with this court within FIFTEEN DAYS of the date of this
order.
        If the parties cannot agree on the appropriate corrections to the record, we ORDER the
court reporter to notify this comi within TEN DAYS of the date of this order, and this cowi will
issue an appropriate order. See id
        Appellant also moved this court to supplement the appellate record with testimony from
his first trial-which ended in a mistrial. Appellant's motion to supplement the record with
testimony from his mistrial is DENIED.



                                                                    ~¥JLO-b~
                                                                    Patricia 0. Alvarez, Justice
                              jfourtb QCourt of            ~ppeal~
                                    ~an ~ntonio,       m:exas
                                           July 22, 2015

                                        No. 04-14-00041-CR

                                          Kyle MilJ_,ER,
                                           . Appellant

                                                 v.

                                     THE STATE OF TEXAS,
                                           Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR5502
                               Honorable Pat Priest, Judge Presiding


                                           ORDER
Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

           The Appellant's Motion to Obtain Transcripts of Motion Hearing is hereby DENIED.
                                                                                 J:ilLECUPY




                          jfourtb qcourt of ~ppeals
                              ~an antonio' m:exag

                                      August 5,·2015

                                    No. 04-14-00041-CR

                                      Kyle MILLER,
                                        Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR5502
                           Honorable Pat Priest, Judge Presiding


                                       ORDER


Sitting:      Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice


       The panel has considered Appellant's Motion Challenging Court Ruling on Production of
the Transcripts From Motion Hearings and Mistrial, and the motion is DENIED.




                                                  Clerk of Court
_____
    ,,_...__
               ---------------·----------~~-     ·--~----------·--~--
                                           Pl;;l.l/UC.T:totd ~F lllf:_
                                               ~-=itJ 0 t---Ct-.::::;t·m_ V-i L-
.,   ..




          1.